Citation Nr: 0827924	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for contact 
dermatitis/recurrent urticaria, prior to December 6, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
contact dermatitis/recurrent urticaria, since December 6, 
2007.



ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel







INTRODUCTION

The veteran had active service from July 1989 until February 
1996.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

With respect to procedural matters, a June 2006 rating 
decision granted a non compensable initial rating for the 
veteran's skin disability, effective August 7, 2002. 
Following a June 2006 VA examination, a July 2006 rating 
decision was issued continuing the veteran's non compensable 
rating.  The veteran subsequently filed a notice of 
disagreement in August 2007.  The Board notes that the notice 
of disagreement was not timely as to the initial June 2006 
rating decision.  As such, the July 2006 rating decision is 
the only decision on appeal.. 


FINDINGS OF FACT

1.  Prior to December 6, 2007, the veteran's service-
connected skin disability, was productive of complaints of 
itchy skin; objectively, it was not shown to result in at 
least 5 percent of the entire body, or at least 5 percent of 
exposed areas being affected, or; to require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the twelve month period. 

2.  Since December 6, 2007, the veteran's service-connected 
skin disability, is productive of complaints of itchy skin; 
objectively, it is not shown to result in 20 percent of the 
entire body or 20 percent of exposed areas being affected, 
or; to require systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during the past 12-month period. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for contact 
dermatitis/recurrent urticaria prior to December 6, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.118, 
Diagnostic Code (DC) 7806 (2007).

2.  The criteria for a rating in excess of 10 percent for 
contact dermatitis/recurrent urticaria since December 6, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.118, DC 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Entitlement to a Compensable Rating Prior to December 6, 2007

The veteran's disability is rated at 0 percent disabling 
pursuant to DC 7806 for dermatitis or eczema.  In order to 
warrant a higher rating, the evidence must show dermatitis or 
eczema:

*	covering at least 5 percent but less than 20 percent of 
the entire body; or
*	covering at least 5 percent, but less than 20 percent of 
exposed areas affected; or
*	requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the twelve 
month period (all at 10 percent). 

See 38 C.F.R. § 4.118, DC 7806; Schedule of Ratings-Skin.

The Board has reviewed the evidence of record and finds no 
support for the next-higher 10 percent rating during the 
rating period in question.  Indeed, upon VA examination in 
June 2006, the veteran reported that he developed a 
generalized pruritic rash while on active duty in 1992 and 
was seen and given a steroid injection.  He noted 
intermittent outbreaks every 2 weeks that last for a week and 
resolve and reoccur.  The veteran indicated that when his 
skin condition is severe he receives a steroid injection.  
However, the veteran did not specify the date or dates in 
which he received steroid injections for his skin condition.  
The examination report also noted active outpatient 
medications used by the veteran which included over the 
counter Benadryl gel and over the counter Calamine lotion.  
No rash was present upon physical examination.  Treatment 
records do not show that the veteran received an injection 
for his skin rash.  The veteran additionally indicated in his 
November 2007 substantive appeal that he had not received a 
steroid shot in the last year. 

As there is no evidence of dermatitis or eczema covering at 
least 5 percent of the entire body; or covering at least 5 
percent of exposed areas; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
twelve month period, a compensable rating is not warranted 
for any portion of the rating period prior to December 6, 
2007.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Entitlement to a Rating in Excess of 10 Percent Since 
December 6, 2007

The veteran's disability is rated at 10 percent disabling 
pursuant to DC 7806 for dermatitis or eczema.  In order to 
warrant a higher rating, the evidence must show dermatitis or 
eczema:

*	covering 20 to 40 percent of the entire body; or
*	20 to 40 percent of exposed areas affected; or
*	requiring systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period (all at 30 percent). 

See 38 C.F.R. § 4.118, DC 7806; Schedule of Ratings-Skin.

The Board has reviewed the evidence of record and finds no 
support for the next-higher 30 percent rating during the 
period in question.  Indeed, upon VA examination in December 
2007, the veteran reported that he has a rash which occurs 1 
or 2 times per month lasting for 1 to 2 weeks.  He stated 
that he has tried various creams and ointments and found that 
topical antihistamine creams, such as Caladryl or Benadryl 
cream plus Benadryl capsules, work best as far as relieving 
his itching and discomfort.  The examiner noted that the 
veteran's skin lesions involve 0% of the exposed body area 
and 10% of his total body area.

As there is no indication of dermatitis or eczema covering 20 
percent of the entire body; or covering 20 percent of exposed 
areas affected; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period, a rating in excess of 10 percent not warranted for 
any portion of the rating period since December 6, 2007.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

With respect to the veteran's claim, the Board has considered 
the veteran's written statements that his disability is 
worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In this case, the 
Board attaches greater probative weight to the clinical 
findings of skilled examiners.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board notes that the current appeal did not actually 
arise from a claim for an increased rating by the veteran.  
Rather, the RO scheduled the veteran for an examination, and 
later issued a rating decision based on the examination 
results.  Assuming for the sake of argument that the 
notification requirements apply, the Board acknowledges that 
the veteran was not provided a notification letter that meets 
the requirements of Vazquez-Flores and was sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a November 2007 statement of the case and 
December 2007 supplemental statement of the case discussed 
the relevant regulations which related to the criteria for a 
higher rating.  Based on that evidence, the veteran can be 
expected to understand from the various documents from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his August 
2007 notice of disagreement he indicated that his skin 
problem was continuing and was more severe than rated.  In 
his November 2007 substantive appeal he described that at 
times he has outbreaks which cover at least 50 percent of his 
entire body.  He additionally noted that he uses over the 
counter medication that does not make the rash go way but 
helps with the constant itching.  These statements and 
submissions demonstrate his actual knowledge in understanding 
the requirement that his condition must deteriorate in order 
to support his claim for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran was afforded VA medical examinations in June 2006 
and December 2007.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).











ORDER

A compensable rating for contact dermatitis/recurrent 
urticaria, prior to December 6, 2007, is denied.

A rating in excess of 10 percent for contact 
dermatitis/recurrent urticaria, since December 6, 2007, is 
denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


